Citation Nr: 0708023	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
HIV disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for HIV disease 
and assigned a 10 percent disability rating.

In August 2002, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  In April 2004, the veteran was 
scheduled for a travel board hearing before the Board.  
However, he failed to appear.

In April 2005, the veteran raised a claim for entitlement to 
an earlier effective date for service connection for HIV 
disease.  This issue is not properly before the Board at the 
present time.  Therefore, this matter is referred to the RO 
for appropriate action.  

In February 2005, the Board remanded the present matter for 
additional development and due process concerns.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a letter received September 2006, the veteran stated that 
he received medical treatment from Dr. Donald H. Kearns for 
his HIV disease.  The veteran requested that VA obtain these 
records.  In a January 2007 post-remand brief, the veteran's 
representative stated that the veteran had requested VA to 
obtain additional treatment records, however, VA failed to 
act on that request.  Accordingly, treatment records from Dr. 
Kearns should be obtained on remand.  As the case must be 
remanded for the foregoing reason, the veteran's most current 
VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
HIV disease from Dr. Donald H. Kearns.  

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records for HIV disease from the Dallas 
VA treatment facility, dated since August 
2006.  

3.  Then, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



